Graffeo, J.
(dissenting). I would affirm the order of the Appellate Division because this case is easily distinguished from People v Pichardo (1 NY3d 126 [2003]) and the record of these *346proceedings disclosed that defendant had a different motivation for entering into a negotiated plea than that presumed by the majority in setting aside defendant’s plea. The vacatur of the plea in Pichardo was predicated on two factors: that the guilty plea had been induced by the sentencing court’s express promise that the defendant would receive a lesser sentence to run concurrently with the sentence from a previous conviction, and the parties had agreed that the defendant would not be required to serve any additional prison time as a result of the plea. Neither of these incentives are apparent in this case because defendant agreed to a concurrent sentence that was longer than the prison term he was already serving.
Here, contrary to the majority’s view, there is ample record support for the conclusion that defendant would have accepted the plea offer even if he had not been previously convicted of criminal possession of stolen property. Defendant was facing a grand jury indictment that charged him with nine counts, including two counts of murder in the second degree (a class A-I felony), carrying a term of imprisonment of up to 25 years to life. After four days of trial testimony from 16 prosecution witnesses, the People offered defendant a plea to the class E felony of criminally negligent homicide and to the class D felony of criminal possession of a weapon in the third degree, with a recommended term of imprisonment of 4 to 8 years. The People’s decision to offer a reduced plea may have been motivated by doubts about the strength of their case. Nevertheless, the fact remains that, at the time of the plea, defendant agreed to enter a plea of guilty because he ‘‘believe[d] that there may be sufficient evidence to convict [him] at a trial and [he did not] want to risk being found guilty after trial and receiving a more severe sentence.” At no time during these proceedings did defendant indicate that the acceptance of the plea offer was induced by the fact that it would result in him serving one additional year of imprisonment.
An accused who is already serving jail time for a prior conviction may well consider the period of additional imprisonment tied to a plea offer when weighing the risks of proceeding to trial. That was the case in Pichardo where the defendant entered a negotiated plea to a drug charge only a week after he was convicted of murder in the second degree and sentenced to a prison term of 20 years to life. On those facts, it was arguable that Pichardo — who faced the real prospect of a life sentence— may have believed that his plea to the drug charge with a concurrent sentence of 1 to 3 years in prison was of little conse*347quence. But there is an undeniable and critical difference when a defendant is on trial and confronting a jury verdict. The exigency of a possible guilty verdict will overshadow most other concerns, particularly here, where defendant could have received a sentence of 25 years to life if found guilty.
Aside from the facts presented in this case, I have serious concerns regarding the application of the majority’s rule in future cases. The majority concludes that the distinction between Pichardo and this case — no additional prison time versus one more year — is “not decisive” (majority op at 345). But how much additional time will make a difference? Should a defendant serving a sentence of 1 to 3 years for grand larceny in the fourth degree, who subsequently pleads guilty to robbery in the first degree in exchange for a concurrent sentence of 20 years in prison, and later obtains a vacatur of the grand larceny conviction be entitled to withdraw the robbery plea? The better standard to apply, in my view, is a rule that will produce consistent and fair results: when a guilty plea is induced by a court’s promise that the defendant will receive a longer sentence to run concurrently with a sentence in another case, and that prior conviction is overturned, the defendant should not be allowed to withdraw the plea because the promise of a total term of aggregate imprisonment has been kept.
The majority suggests that these problems can be averted if a defendant explicitly waives the consequences of vacatur of a prior conviction as part of a negotiated plea agreement. But even absent such a waiver, I believe that under Pichardo a defendant should be entitled to have a subsequent guilty plea set aside only if the record clearly demonstrates that the defendant was motivated to enter that plea because the term of imprisonment was less than or equal to the prior concurrent sentence.
Chief Judge Kaye and Judges Ciparick, Read and Jones concur with Judge Smith; Judge Graffeo dissents and votes to affirm in a separate opinion in which Judge Pigott concurs.
Order reversed, defendant’s motion, pursuant to CPL 440.10, to vacate the judgment of conviction and sentence granted and case remitted to County Court, Saratoga County, for further proceedings on the indictment.